By Judge William R. Shelton
This matter came to be heard on december 12, 1991, on plaintiff’s Petition for expungement of his criminal arrest record relating to three counts of unlawfully brandishing a firearm. The Commonwealth’s Attorney appeared and objected to the petition.
The warrants which have been filed as part of the petition show that Michael Wright was found guilty of all three charges. Only after performing the required one hundred hours of community services were the charges dismissed. While the plaintiff admitted that he had done the acts so charged in the warrants for his arrest, counsel for the plaintiff argues that the charges were “otherwise dismissed” and that the plaintiff is thus entitled to have his record expunged under § 19.2-392.2.
Virginia Code § 19.2-392.2, however, applies to innocent persons, not those who are guilty. “One who is guilty cannot occupy the status of innocent” Gregg v. Commonwealth, 227 Va. 504, 507 S.E.2d (1984). After considering the evidence presented at the December 23rd hearing, the arguments made on behalf of Michael Wright and the Commonwealth, and the law as set forth in Gregg, supra, the Court is of the opinion that the petition should be, and is hereby, denied.